NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIHRAN MELKONYAN,                               No.    15-71037

                Petitioner,                     Agency No. A088-591-027

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Mihran Melkonyan, a native of the Soviet Union and a citizen of Armenia,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his applications for

adjustment of status and a waiver under 8 U.S.C. § 1182(i). We dismiss the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      We lack jurisdiction to review the agency’s discretionary denial of

Melkonyan’s application for a waiver of inadmissibility under 8 U.S.C. § 1182(i),

where Melkonyan does not raise a colorable constitutional claim or question of law

that would invoke our jurisdiction. See 8 U.S.C. §§ 1182(i)(2), 1252(a)(2)(B)(i);

Corona-Mendez v. Holder, 593 F.3d 1143, 1146 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  15-71037